1                                                                   The Honorable Richard A. Jones
2
3
4
5
                            UNITED STATES DISTRICT COURT FOR THE
6
                              WESTERN DISTRICT OF WASHINGTON
7                                       AT SEATTLE
8
9     UNITED STATES OF AMERICA,                              NO. CR18-315 RAJ
10                                  Plaintiff,
11                                                           ORDER GRANTING MOTION FOR
                               v.
                                                             LEAVE TO FILE OVERLENGTH BRIEF
12
13
      GIZACHEW WONDIE,
14
                                    Defendant.
15
16
             THIS MATTER comes before the Court upon the Government’s Motion for Leave
17
     to File an Overlength Brief. Having considered the motion, and the files and pleadings
18
     herein, and finding good cause,
19
             IT IS ORDERED that the Government’s Motion for Leave to File an Overlength
20
     Brief (Dkt. #88) is GRANTED. The Government is permitted to file a response to the
21
     Defendant’s Motion to Compel that is eighteen pages in length.
22
             DATED this 15th day of January, 2020.
23
24
25
                                                             A
                                                             The Honorable Richard A. Jones
26                                                           United States District Judge
27
28
      ORDER Granting Leave to file an Overlength Brief - 1                       UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      United States v. Wondie, CR18-315 RAJ
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
